TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-01-00427-CV



Scott Lee Parker, Appellant

v.


Jessica Dawn Parker, Appellee





FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT

NO. 185,361-A, HONORABLE JOE CARROLL, JUDGE PRESIDING





	Appellant Scott Lee Parker's Appellant's Brief was due to be filed in this Court
on August 27, 2001, but was not.  On September 25, 2001, appellant was advised in writing that
his brief was overdue and that his appeal would be dismissed if he did not file his brief with this
Court on or before October 5, 2001. See Tex. R. App. P. 38.8(a)(2).  Appellant has not filed a
brief or otherwise responded to this Court's notices.
	Accordingly, this appeal is hereby dismissed for want of prosecution pursuant to
Texas Rules of Appellate Procedure 38.8(a)(1), 42.3(b) and (c).


  
					David Puryear, Justice
Before Chief Justice Aboussie, Justices B. A. Smith and Puryear
Dismissed for Want of Prosecution
Filed:   December 6, 2001
Do Not Publish